DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Notice to Applicant
In response to the communication received on 10/26/2021, the following is a Non-Final Office Action for Application No. 16564724.  

Status of Claims
Claims 1-5, 7-12, and 14-19 are pending. 
Claims 6, 13, and 20 are cancelled.   

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments and associated arguments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20090006608 A1) hereinafter referred to as Gupta in view of Henriksen et al. (US 20140200944 A1) hereinafter referred to as Henriksen in further view of Dotan-Cohen et al. (US 20190340554 A1) hereinafter referred to as Dotan-Cohen in further view of Abuelsaad et al. (US 20140164510 A1) hereinafter referred to as Abuelsaad.   

Gupta teaches:
Claim 1. A processor-implemented method for dynamic meeting agenda management, the method comprising: 
establishing a baseline set of agenda items prior to meeting commencement (¶0021 System 100 can also provide information relating to the topic of the conversation (e.g., who else should be included) as well as information relating to associated or ancillary topics and/or other topics that might be of interest to the participants.  ¶0022 …The notice can also include a topic to be discussed by the participants. ¶0023 Information relating to the topic can include reports, papers, etc. related to the topic or authored by a participant, documents shared between participants, names of other people that might have knowledge of the topic and so on.); 
identifying meeting participants based on actual real-time meeting attendance; monitoring an attendance and a participation of the meeting participants, monitoring the attendance or participation of the meeting participants being performed using a voice recognition technique (¶0045 The user can interact with the regions to select and provide information through various devices such as a mouse, a roller ball, a keypad, a keyboard, a pen, gestures captured with a camera, and/or voice activation, for example.  ¶0068 a meeting is initiated and the attendees are identified. Such identification can be based on recognizing each participant utilizing various face-recognition techniques…or other techniques); 
identifying the agenda items that meet selection criteria using a coverage triggering mechanism (¶0044 These regions can comprise known text and/or graphic regions comprising dialogue boxes, static controls, drop-down-menus, list boxes, pop-up menus, as edit controls, combo boxes, radio buttons, check boxes, push buttons, and graphic boxes. ¶0045 it is to be appreciated that the disclosed aspects are not so limited. For example, merely highlighting a check box can initiate information conveyance); 
updating the order of the agenda items based on the agenda item that meet selection criteria first (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. ¶0072 the evaluation is presented to the attendees in a real-time manner. The information can be presented in any form (e.g., visual, audible). Types of visual information can include, but are not limited, to a chart (e.g., bar chart, pie chart) showing how much people are speaking or a color-coding scheme, other schemes or combinations thereof. In this way, during the meeting actions can be taken to increase participation and/or effectiveness of the attendees); 
displaying real-time meeting agenda items that meet the selection criteria, wherein a confidence score on whether one or more of the real-time meeting agenda items will be covered or skipped based on continuous monitoring of the attendance and the participation of the meeting participants is displayed, wherein the continuous monitoring determines whether a quorum is met within a pre-configured time window (¶0020 The various aspects disclosed herein can be performed on electrical devices including devices that utilize touch screen display technologies and/or mouse-and-keyboard type interfaces.  ¶0047 the relevant linking information can be displayed automatically or it might not be displayed until the link is selected and/or a participant is selected. A second link or relationship 410 indicates that Theresa 404 has read the book by Roger 406 and has commented on the book.); and 
alerting subgroups of the meeting using a notification technique when likelihood of the agenda item being presented is modified by attendance or lack of attendance of other subgroups (¶¶0063-0064 At 702, an indication of meeting participants is received. This indication can be in various forms including a meeting notice, email request, phone call initiation or receipt as well as in other forms. The indication might also be a sample meeting participant listing to find a best fit for individuals that should be invited to a particular meeting. The indication might be a location of two or more people near each other (e.g., a device with GPS or similar capabilities)… Information relating to the participants and/or meeting is collected, at 704. Such information can be collected from various sources including databases, repositories, personal web pages (e.g., blogs), questionnaires, direct request for information, and so forth. As the information is gathered, relationships between two or more people can be discovered, at 706. Such relationships can include a work relationship or hierarchy (e.g., supervisor, subordinate, coworker and so forth), file).
Although not explicitly taught by Gupta, Henriksen teaches in the analogous art of system for automation of meeting scheduling and task list access permissions within a meeting series:
establishing a baseline set of agenda items (¶0032 the system may move the start time of the meeting, if allowed, to correspond to the first fixed topic, if the organizer requires the first fixed topic to be the first topic in the meeting agenda. ¶0037 Each of the time gaps between one fixed topic and the following fixed topic may be filled with either a break or a non-fixed topic during this agenda optimization process, for example, by adjusting the start and end times of non-fixed topics or portions thereof, such as sub-topics, or by inserting breaks)
a coverage triggering mechanism (¶0032 the system may automatically check to see if there is time available in the meeting agenda schedule to allow the gap to be filled out as a break or if it is necessary to move one or more non-fixed topics or portions thereof, if permitted, to fill all or a portion of the time gap between two fixed topics. In this way, the system may automatically optimize the meeting agenda prior to any need to manually adjust the number of topics and parameters of topics in the meeting agenda.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, and Henriksen ¶0032 teaches automatically optimizing the meeting agenda; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Gupta at least the above cited paragraphs, and Henriksen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Gupta in view of Henriksen, Dotan-Cohen teaches in the analogous art of system for engagement levels and roles in projects: 
wherein a confidence score on whether one or more of the real-time meeting agenda items will be covered or skipped based on continuous monitoring of the attendance and the participation of the meeting participants is displayed, wherein the continuous monitoring determines whether a quorum is met within a pre-configured time window (¶0110 associations between project entities and time slots or project topics can be weighted by strength and can vary over time. This may be captured using confidence scores for each project entity. Thus, a single project entity could be strongly associated with multiple project entities, such as may be identified by determining weightings for those project topics that exceed a threshold value, although one of those project topics may be identified as the prominent project topic based on the project entity having the highest weighting for that project topic. ¶0122 the resolution for a project may be at a default resolution: as additional project entities are analyzed, the system may automatically adjust the resolution. For example, resolution may be changed based on importance scores for project 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for engagement levels and roles in projects of Dotan-Cohen with the enhanced system for dynamically enhancing meeting participation through compilation of data with automation of meeting scheduling of Gupta in view of Henriksen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Gupta ¶0003 teaches that it is desirable for attendees to have access to the most accurate, up-to-date information in order to help them perform at a high level of efficiency; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, Henriksen ¶0032 teaches automatically optimizing the meeting agenda, and Dotan-Cohen teaches confidence scores for project entity associated with multiple project entities by determining weightings for those project topics that exceed a threshold value; and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for engagement levels and roles in projects of Dotan-Cohen with the enhanced system for dynamically enhancing meeting participation through compilation of data with automation of meeting scheduling of Gupta in view of Henriksen.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Gupta in view of Henriksen in further view of Dotan-Cohen, Abuelsaad teaches in the analogous art of system for rescheduling unfinished meeting agenda topics: 
monitoring the attendance or participation of the meeting participants being performed using a voice recognition technique (¶¶0024-0025 a microphone provides the meeting management engine (100) auditory inputs recorded in real time as the meeting participants discuss agenda topics. The auditory inputs allow the meeting management engine (100) to recognize predetermined words from the meeting participants about the topics. For example, if the agenda topic is selecting a candidate for a job position, a non-exhaustive list of predetermined words may include "hire," "candidate," "interview," "start date," other words related to hiring, or combinations thereof. In this manner, the meeting management engine (100) may recognize when topics are discussed regardless of the order that the agenda topics come up during the meeting. Such auditory inputs may be picked up with a phone, microphone, lip reading programs, other auditory devices, or combinations thereof… The meeting management engine (100) may also recognize which of the meeting participants is involved in the meeting. For example, if the meeting is part of a video conference, the meeting management engine (100) can recognize which of the meeting participants is on the line by recognizing phone numbers, through voice recognition, through an auditory device that detects meeting participants calling each other by name, through an introduction given by the meeting participants as they virtually enter the meeting, video image recognition, other mechanisms, or combinations thereof.);
alerting subgroups of the meeting using a notification technique when likelihood of the agenda item being presented is modified by attendance or lack of attendance of other subgroups (Fig. 1 and ¶0039  Unfinished meeting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for rescheduling unfinished meeting agenda topics of Abuelsaad with the enhanced system for dynamically enhancing meeting participation through compilation of data with automation of meeting scheduling of Gupta in view of Henriksen in further view of Dotan-Cohen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Gupta ¶0003 teaches that it is desirable for attendees to have access to the most accurate, up-to-date information in order to help them perform at a high level of efficiency; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, Henriksen ¶0032 teaches automatically optimizing the meeting agenda, Dotan-Cohen teaches confidence scores for project entity associated with multiple project entities by determining weightings for those project topics 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Gupta in view of Henriksen in further view of Dotan-Cohen at least the above cited paragraphs, and Abuelsaad at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for rescheduling unfinished meeting agenda topics of Abuelsaad with the enhanced system for dynamically enhancing meeting participation through compilation of data with automation of meeting scheduling of Gupta in view of Henriksen in further view of Dotan-Cohen.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Gupta teaches:
Claim 2. The method of claim 1, wherein the selection criteria comprise a minimum number of meeting participants required and a list of all meeting participants (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. If participation by an individual is high, a different (high) ranking can be presented. The ranking can be a function of a respective level of contribution by each attendee as compared to the other attendees and/or the amount of feedback received (e.g., applause, comments, and so forth) after a participant contributes information. The ranking can be output to each person individually (e.g., the person only receives their ranking) or all rankings can be output to the entire group.).
Although not explicitly taught by Gupta, Henriksen teaches in the analogous art of system for automation of meeting scheduling and task list access permissions within a meeting series:
minimum number of meeting participants required (¶0109 Users may have the ability to collect meeting specific data from any number of meetings to be used in Dashboard style reports covering things like detailed meeting costs, high and low performing hosts or attendees  ¶0126 After the agenda for the follow-up meeting is automatically filled in, the meeting administrator selects the date and time for the meeting. The meeting management system checks the personal schedules of all attendees to identify whether any scheduling conflicts arise. In some embodiments, the system may automatically schedule the meeting for the time that complies with all attendee's individual schedules, i.e. minimum number of participants required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Gupta ¶0003 teaches that it is desirable for attendees to have access to the most accurate, up-to-date information in order to help them perform at a high level of efficiency; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, and Henriksen ¶0032 teaches automatically optimizing the meeting agenda; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Gupta at least the above cited paragraphs, and Henriksen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Gupta teaches:
Claim 3. The method of claim 1, wherein the baseline set of agenda items are moderator-generated based on an agenda listed in a meeting invitation or from a manually entered list (¶¶0022-0024 …Information relating to the topic can include reports, papers, etc. related to the topic or authored by a participant, documents shared between participants, names of other people that might have knowledge of the topic and so on. Information can also relate to an organization (e.g., sales reports, topic experts, and so on) and/or public information (e.g., news, blogs, maps, and so forth…).

Gupta teaches:
Claim 4. The method of claim 1, wherein the baseline set of agenda items are system-generated based on previous successful outcomes of the previous meeting of like topical nature (Fig. 2 and ¶0029 if one or more factors are achieving a high level of success, the overall project itself can be successful and become a model for other projects. System 200 can attempt to make the most of parameters relating to each factor that can have a positive influence on overall project.).

Gupta teaches:
Claim 5. The method of claim 1, further comprising: shifting, automatically, displayed agenda items based on determination of who is on the call or present in the meeting; and color-coding agenda items based on meeting participants currently in attendance in the meeting (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. ¶0072 the evaluation is presented to the attendees in a real-time manner. The information can be presented in any form (e.g., visual, audible). Types of visual information can include, but are not limited, to a chart (e.g., bar chart, pie chart) showing how much people are speaking or a color-coding scheme, other schemes or .

Gupta teaches:
Claim 7. The method of claim 1, further comprising: storing the list of the meeting agenda items and results of the meeting agenda items that meet the selection criteria in a database; and retrieving the stored list of the meeting agenda items and the results of the meeting agenda items against the selection criteria to establish a baseline agenda item for future similar meetings (Fig. 2 and ¶0022 In further detail, system 100 includes a collection component 102 that can be configured to receive a notice or other indication that two or more people will be getting together to discuss something. The notice can be a listing of participants (e.g., names, email aliases, extension numbers, and so forth), such as from a meeting request or agenda. ¶0023 Collection component 102 can obtain information relating to the participants and/or the topic).

As per claims 8-12,14 & 15-19, the system & product tracks the method of claims 1-5,7 & 1-5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-5,7 & 1-5 are applied to claims 8-12,14 & 15-19, respectively.  Gupta discloses that the embodiment may be found as a system and product (Figs. 9 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KURTIS GILLS/Primary Examiner, Art Unit 3623